DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment filed on September 23, 2020, which has been entered into the file.  
By this amendment, the applicant has canceled claims 1-22 and has newly added claims 23-27.  
Claims 23-27 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “controller configured to set a computer generated hologram obtained based on a two-dimensional pseudo random number pattern as the modulation distribution of the spatial light modulator” recited in claim 23 that is confusing and indefinite.  It is not clear if this phrase means that the pseudo speckle pattern is reproduced from a computer generated hologram, generated based on a two dimensional pseudo random number pattern, wherein the computer generated hologram is set by a controller as the modulation distribution of the spatial light modulator?   The claims would be examined based on this interpretations.  Clarification and correction are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Trapping and cooling cesium atoms in a speckle field” by Boiron et al, The European Physical Journal D, 7, pages 373-377 (1999), in view of the US patent application by Ye et al (US 2012/0256101 A1) and US patent issued to Chao et al (PN. 6,285,503).
Boiron et al teaches a quantum simulator that is comprised of a vapor cell magneto-optical trap (MOT) serves as the chamber implicitly includes a window, a pseudo speckle pattern generator (light source YAG and diffuser, Figure 1) configured to generate a speckle pattern in the inside of the chamber (MOT) by light allowed to enter the inside of the chamber to enter the inside of the chamber through the window and a CDC camera serves as the detector configured to detect an influence of generation of the pseudo speckle pattern on an atom in the inside of the chamber.  The pseudo speckle pattern generator includes a light source (YAG, Figure 1) configured to output light and a holographic diffuser (second column paragraph 2 of page 373), that is configured to have modulation of a phase and spatially modulate the light output from the light source in accordance with the modulation distribution.  Boiron et al teaches the simulator implicitly includes a reproducing optical system configured to input the light output from the holographic diffuser to reproduce the pseudo speckle pattern inside of the chamber, (please see pages 373 and 374).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the pseudo speckle pattern generator includes a spatial light modulator.  Ye et al in the same field of endeavor teaches a speckle pattern generator that is comprised of a spatial light modulator, (please see paragraphs [0012] and [0051]).  It would then have been obvious to one skilled in the art to apply the teachings Ye et al to modify the quantum simulator to make the holographic diffuser comprises a spatial light modulator so that the modulation distribution in accordance with the holographic diffuser on the spatial light modulator allows pseudo speckle pattern be generated.  Ye et al teaches that the random pattern on the spatial light modulator may be changed that implies a controller is implicitly included to control the modulation distribution of the spatial light modulator.  
These references further do not teach explicitly that the holographic diffuser is a computer generated hologram.  Chao et al in the same field of endeavor teaches a holographic diffuser that is prepared via computer synthesis to make the holographic diffuser a computer generated hologram, (please see Figures 1-3, the abstract).  Chao et al teaches that the computer generated holographic diffuser is based on a two-dimensional pseudo random number pattern, (please see Figure 3).  It would then have been obvious to apply the teachings of Chao et al to modify the holographic diffuser as a computer generated hologram based on two-dimensional pseudo random number pattern to prepare the holographic diffuser and therefore the reproduced speckle pattern with high efficiency.  
With regard to claims 24 and 25, Chao et al teaches a computer generated holographic diffuser is prepared based on the two dimensional pseudo random number, (please see Figure 3).  The controller for preparing the computer generated holographic diffuser is implicitly included.  Chao et al teaches that the preparation based on iteration operation including Fourier transformation and inverse Fourier transformation, (please see Figure 2).  The method steps recited in claims 24 and 25 are considered to be product-by-process limitations that are not given patentable weight since the final product of the prior art, namely the computer generated holographic diffuser, does not distinguish from the claimed computer generated hologram, (please see MPEP 2173.05(p)).  
With regard to claim 27, Boiron et al teaches that the atoms are trapped inside the chamber by generating light beam to be emitted to the inside of the chamber, (please see Figure 3).  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boiron et al, Ye et al and Chao et al as applied to claim 23 above, and further in view of the patent issued to Esslinger et al (PN. 6,476,383).
The quantum simulator taught by Boiron et al in combination with the teachings of Ye et al and Chao et al as described in claim 23 above has met all the limitations of the claim.  
With regard to claim 26, these references do not teach explicitly to include an atomic gas supply unit.  Esslinger et al in the same field of endeavor teaches a magneto-optical trap (MOT, 120, Figure 3) that is comprised of a gas supply (110) for suppling atoms to inside the chamber.  It would then have been obvious to one skilled in the art to apply the teachings of Esslinger et al to include a gas supply unit to allow atoms be supplied into the chamber.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Zalevsky et al (US 2010/0177164 A1) teaches a system and method for use in object reconstruction that the system is allowed to generate random speckle pattern on an object. The system is a quantum simulator. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872